439 F.2d 264
Charles A. PORTER, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.No. 30849 Summary Calendar.**Rule 18, 5th Cir.; see Isbell Enterprises, Incv.Citizens Casualty Co. of New York et al., 5th Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Feb. 16, 1971.

Charles A. Porter, pro se.
Earl Faircloth, Atty. Gen., Tallahassee, Fla., Warren H. Petersen, Asst. Atty. Gen., Lakeland, Fla., for respondent-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the District Court denying the petition of a Florida state prisoner for the writ of habeas corpus.  We affirm.


2
In this habeas corpus case the United States District Court denied relief on the ground that Porter had failed to exhaust state remedies.  A study of the record reveals that this, indeed, is true.  Porter's allegations with reference to the denial of a direct appeal have never been considered by a state appellate court, see 28 U.S.C. 2254; Wheeler v. Beto, 5 Cir., 1969,407 F.2d 816; Harrison v. Wainwright, 5 Cir., 1970, 424 F.2d 633.


3
Affirmed.